DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101 / Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-23 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-23 of prior U.S. Patent No. 11,148,848. This is a statutory double patenting rejection.
The claim sets of the instant application and of U.S. Patent No. 11,148,848 are identical (the claims match number to number).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-12 and 14-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-9, 13,14 and 20 of U.S. Patent No. 10,526,105 (US ‘105).

In regard to independent claim 1, although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application encompasses claim 1 of US ‘105 (and also claim 9 of US ‘105). Examiner notes that claim 1 of US ‘105 recites that / allows for each of the base, sidewall liner and collar to all be separable (“allowing disconnection of” of claim 1 of the instant application) from the body (see last subparagraph of claim 1 of US ‘105).

In regard to claim 3, claim 3 of the instant application encompasses claim 1 of US ‘105.

In regard to claim 4, claim 4 of the instant application encompasses claim 2 of US ‘105.

In regard to claim 5, claim 5 of the instant application encompasses claim 5 of US ‘105.

In regard to claim 6, claim 6 of the instant application encompasses claim 6 of US ‘105.

In regard to claim 7, claim 7 of the instant application encompasses claim 14 of US ‘105.

In regard to claim 8, claim 8 of the instant application encompasses claim 2 of US ‘105.

In regard to claim 9, claim 9 of the instant application encompasses claim 3 of US ‘105.

In regard to claim 10, claim 10 of the instant application encompasses claim 7 of US ‘105.

In regard to claim 11, claim 11 of the instant application encompasses claim 8 of US ‘105.

In regard to claim 12, claim 12 of the instant application encompasses claim 20 of US ‘105.

In regard to independent claim 14, although the claims at issue are not identical, they are not patentably distinct from each other because claim 14 of the instant application encompasses claim 1 of US ‘105 (and also claim 9 of US ‘105).

In regard to claim 15, claim 15 of the instant application encompasses claim 5 of US ‘105.

In regard to claim 16, claim 16 of the instant application encompasses claim 13 of US ‘105.

In regard to claim 17, claim 17 of the instant application encompasses claim 14 of US ‘105.

In regard to claim 18, claim 18 of the instant application encompasses claim 2 of US ‘105.

In regard to claim 19, claim 19 of the instant application encompasses claim 3 of US ‘105.

In regard to claim 20, claim 20 of the instant application encompasses claim 7 of US ‘105.

In regard to claim 21, claim 21 of the instant application encompasses claim 8 of US ‘105.

In regard to claim 22, claim 22 of the instant application encompasses claim 20 of US ‘105.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier, can be reached at 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1788